      Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 1 of 12
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                July 03, 2019
                                                                                     David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JUAN HERNANDEZ, et al.,                          §
                                                 §
          Plaintiffs,                            §
vs.                                              §   CIVIL ACTION NO. 4:16-CV-3577
                                                 §
THE CITY OF HOUSTON, TEXAS,                      §
                                                 §
          Defendant.                             §

                         MEMORANDUM OPINION AND ORDER

I.       INTRODUCTION

         This matter is before the Court on the plaintiffs’ motion for class certification. (Dkt.

Nos. 86). The defendant, the City of Houston, has filed a response in opposition to the

motion (Dkt. No. 112), the plaintiffs have filed a reply (Dkt. No. 115), and the City of

Houston has filed a sur-reply. (Dkt. No. 119). After having carefully considered the

plaintiffs’ motion, the opposition and reply briefs filed thereto, and the applicable law, the

Court determines that the plaintiffs’ motion for class certification should be GRANTED.

II.      BACKGROUND

         The named plaintiffs, Juan Hernandez, DeQuan Kirkwood, Manuel Trevino, Kent

Wheatfall, and Eric Aguirre (collectively, the “plaintiffs”), are five individuals who were

arrested without a warrant after December 5, 2014, and detained by the City of Houston

either for more than 48 hours or for more than 24 hours but less than 48 hours. The

defendant is the City of Houston, Texas (“the City”). The plaintiffs have initiated this

lawsuit against the City, alleging that the City routinely and callously disregards the Fourth

Amendment to the U. S. Constitution and Texas state law by arresting individuals without a



1 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 2 of 12



warrant and detaining them in the City of Houston Jail for unreasonable periods of detention,

without the requisite judicial probable cause determination.

         Specifically, the plaintiffs contend that as a matter of policy and practice, probable

cause determinations for warrantless arrestees in the City’s custody, who have not otherwise

posted bail, are provided only after the arrestees have been transferred to the Harris County

Jail. The plaintiffs maintain that whenever it takes longer than 48 hours to transfer such

arrestees to the Harris County Jail, the City, as a matter of practice and custom, continues to

detain the arrestees in its jail cells, without a neutral probable cause finding, instead of

releasing them after 48 hours as the Fourth Amendment requires.

         The plaintiffs have commenced this action pursuant to 42 U.S.C. § 1983, the Fourth

and Fourteenth Amendments to the U.S. Constitution and Texas law seeking compensatory

damages for the City’s practice and custom of overdetaining warrantless arrestees. They

now seek certification of the following classes:

         Class A: All people arrested without a warrant after December 5, 2014, and
         detained by the City of Houston for more than 48 hours.

         Class B: All people arrested without a warrant after December 5, 2014, and
         detained by the City of Houston for more than 24 hours and less than 48 hours.


         The City, in opposition, disputes the plaintiffs’ allegations and argues that the

plaintiffs’ case is fundamentally flawed. It maintains that such delays, if any, are due to

extraordinary circumstances, such as overcrowding. Further, the City opposes certification,

claiming that the plaintiffs have failed to meet their burden of proof necessary to certify a

class under Rule 23 of the Federal Rules of Civil Procedure. Specifically, the City argues

that: (1) under Rule 23(a)(1), the plaintiffs’ claims of numerosity are inaccurate; (2) under



2 / 12
        Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 3 of 12



Rule 23(a)(2), the plaintiffs’ Class A and Class B claims lack commonality and cannot be

resolved class-wide; (3) under Rule 23(a)(3), the plaintiffs’ Class A and Class B claims are

not typical of the claims of the putative class members; (4) under Rule 23(a)(4), the named

plaintiffs would be inadequate class representatives; and (5) under Rule 23(b)(3), individual

issues predominate over common questions and a class action is not the superior method for

resolving the plaintiffs’ claims.

III.       LEGAL STANDARD

           Rule 23 of the Federal Rules of Civil Procedure governs federal class actions. Unger

v. Amedisys Inc., 401 F.3d 316, 320 (5th Cir. 2005). “The party seeking [class] certification

bears the burden of establishing that all requirements of Rule 23 have been satisfied.” Id.

(citing Berger v. Compaq Comput. Corp., 257 F.3d 475, 479 - 80 (5th Cir. 2001) (emphasis

in original)). To certify a class, a plaintiff must show that the putative class meets the four

prerequisites contained in Rule 23(a),1 which are often referred to as “numerosity,

commonality, typicality, and adequacy of representation.” Gene And Gene LLC v. BioPay

LLC, 541 F.3d 318, 325 (5th Cir. 2008); see also Fed. R. Civ. P. 23(a). In addition to the

aforementioned prerequisites, a plaintiff must establish that the action satisfies at least one of

the three enumerated categories contained in Rule 23(b). Gene, 541 F.3d at 325 (citing


1
    Rule 23(a) of the Federal Rules of Civil Procedure specifically provides:

           (a) Prerequisites. One or more members of a class may sue or be sued as representative parties
               on behalf of all members only if:

                (1) the class is so numerous that joinder of all members is impracticable; (2) there are
                    questions of law or fact common to the class; (3) the claims or defenses of the
                    representative parties are typical of the claims or defenses of the class; and (4) the
                    representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ .P. 23(a).



3 / 12
      Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 4 of 12



Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 613 - 14, 117 S. Ct. 2231, 138 L. Ed.2d 689

(1997)).

         Although a district court has broad discretion when deciding whether to certify a

class, a court must, nonetheless, exercise that discretion “within the framework of [R]ule

23.” Castano v. Am. Tobacco Co., 84 F.3d 734, 740 (5th Cir. 1996) (citing Gulf Oil Co. v.

Bernard, 452 U.S. 89, 100, 101 S. Ct. 2193, 2200, 68 L. Ed.2d 693 (1981)). District courts

are to “conduct a ‘rigorous analysis of the Rule 23 prerequisites’ before certifying a class.”

O’Sullivan v. Countrywide Home Loans, Inc., 319 F.3d 732, 738 (5th Cir. 2003) (quoting

Castano, 84 F.3d at 740). When performing such an analysis, a district court is permitted to

“look beyond the pleadings to ‘understand the claims, defenses, relevant facts, and applicable

substantive law’” in order to make a determination as to whether Rule 23’s prerequisites

have been satisfied. O’Sullivan, 319 F.3d at 738 (quoting Castano, 84 F.3d at 744).

IV.      ANALYSIS AND DISCUSSION

         A.       Prerequisites Under Fed. R. Civ. P. Rule 23(a)

                  1.    Rule 23(a)(1): Numerosity

         In order to satisfy the first prerequisite under Rule 23(a), the numerosity requirement,

a plaintiff must demonstrate that “the class is so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). A “mere allegation that the class is too numerous

to make joinder practicable” will not suffice. Pederson v. La. State Univ., 213 F.3d 858, 868

(5th Cir. 2000) (quoting Fleming v. Travenol Laboratories, Inc., 707 F.2d 829, 833 (5th Cir.

1983)).       Instead, “a plaintiff must ordinarily demonstrate some evidence or reasonable

estimate of the number of purported class members.” Pederson, 213 F.3d at 868 (quoting

Zeidman v. J. Ray McDermott & Co., Inc., 651 F.2d 1030, 1038 (5th Cir. 1981)). Generally,

4 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 5 of 12



a class of more than 40 members is presumptively sufficient to satisfy the numerosity

requirement. See Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999)

(citing 1 Newberg on Class Actions § 3.05, at 3–25 (3d ed. 1992) (“suggesting that any class

consisting of more than forty members ‘should raise a presumption that joinder is

impracticable’”)).

         The plaintiffs have tendered a spreadsheet, produced by the City, reflecting the jail,

arrest, and charging information for all individuals arrested during the class period. (See

Dkt. No. 86, Ex. 1). Based on the spreadsheet, the plaintiffs contend that the City detained

“at least 1,560 people in excess of 48 hours and at least 6,111 people in excess of 24 hours,

all without the constitutionally required finding of probable cause.” (Dkt. No. 86 at 3; see

also Ex. 1). The members of the proposed classes are ascertainable using objective standards

and the data submitted. While the City disputes the accuracy of the plaintiffs’ calculations,

asserting that “[e]liminating persons who were the subject of issued warrants at the time of

their arrest [would] yield[] a materially smaller number of people,” it, nevertheless, concedes

that even a few hundred class members would suffice to satisfy Rule 23(a)’s numerosity

requirement. (Dkt. No. 112 at 22). Since the number of individuals who were detained for

the requisite timeframes during the class period is quite substantial, and more likely than not

greater than 100, the Court concludes that the number of potential class members in this

lawsuit satisfies the numerosity requirement. See Mullen, 186 F.3d at 624 – 25.

                2.     Rule 23(a)(2): Commonality

         In order to establish the second prerequisite under Rule 23(a), the commonality

requirement, a plaintiff must demonstrate that “there are questions of law or fact common to

the class.”    Fed. R. Civ. P. 23(a)(2).    The threshold for establishing the commonality

5 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 6 of 12



requirement is not extraordinary and merely aims, at least partly, at “determining whether

there is a need for combined treatment and a benefit to be derived therefrom.” Jenkins v.

Raymark Indus., Inc., 782 F.2d 468, 472 (5th Cir. 1986) (internal citations omitted). To

satisfy the commonality prerequisite, “plaintiff[s] need only show that ‘there is at least one

issue whose resolution will affect all or a significant number of the putative class members.’”

Doiron v. Conseco Health Ins. Co., No. 07-30357, 2008 WL 2199821, *2 (5th Cir. May 28,

2008) (quoting Forbush v. J.C. Penney Co., 994 F.2d 1101, 1106 (5th Cir. 1993) (citation

omitted)).

         The issue, however, “need not relate specifically to the damages component of the

class members’ claims.” In re Deepwater Horizon, 739 F.3d 790, 810 (5th Cir. 2014).

Rather, “the legal requirement that class members have all ‘suffered the same injury’ can be

satisfied by an instance of the defendant’s injurious conduct, even when the resulting

injurious effects—the damages—are diverse.” Id. at 810 – 11. The fact “[t]hat some of the

plaintiffs may have different claims, or claims that may require some individualized analysis,

is not fatal to [the] commonality” requirement. Doiron, 2008 WL 2199821, at *2 (internal

quotations and citation omitted).

         The City maintains that the plaintiffs have failed to satisfy the commonality

requirements with regard to the proposed classes because neither Class A nor Class B’s

claims can be resolved class-wide and the City’s defenses are plaintiff-specific. (See Dkt.

No. 112 at 15 – 18). These alleged disparities, without more, are insufficient to defeat the

commonality requirement. See Hassine v. Jeffes, 846 F.2d 169, 177 (3d Cir. 1988) (“Rule 23

does not require that the representative plaintiff have endured precisely the same injuries that

have been sustained by the class members, only that the harm complained of be common to

6 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 7 of 12



the class, and that the named plaintiff demonstrate a personal interest or ‘threat of injury . . .

[that] is ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’”) (internal citations

omitted). In this case, there are questions of law and fact that are common to the class, such

as whether the City has a policy or follows an alleged practice or custom of overdetention

and whether such overdetention violates the Constitution and/or Texas state law. Despite the

factual distinctions that might differentiate one class member from another, all purported

class members will share these common questions. Accordingly, the Court determines that

the plaintiffs have satisfied the commonality requirement.

                3.     Rule 23(a)(3): Typicality

         To satisfy the third prerequisite under Rule 23(a), the typicality requirement, a

plaintiff must demonstrate that “the claims or defenses of the representative parties are

typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Much like the test

for commonality, “the test for typicality is not demanding.” Mullen, 186 F.3d at 625. The

typicality test “focuses on the similarity between the named plaintiffs’ legal and remedial

theories and the theories of those whom they purport to represent.” Id. (quoting Lightbourn

v. Cty. of El Paso, 118 F.3d 421, 426 (5th Cir. 1997). The Supreme Court has explained the

test as follows:

         The commonality and typicality requirements of Rule 23(a) tend to merge.
         Both serve as guideposts for determining whether under the particular
         circumstances maintenance of a class action is economical and whether the
         named plaintiff’s claim and the class claims are so interrelated that the
         interests of the class members will be fairly and adequately protected in their
         absence.

Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 n.13, 102 S. Ct. 2364, 2371, 72 L.

Ed. 2d 740 (1982).



7 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 8 of 12



         The City argues that the named plaintiffs’ damages are not typical of the classes they

seek to represent, as each seeks individualized damages. (See Dkt. No. 112 at 15 – 18). This

variance, alone, is not fatal to a finding of typicality, as diverse injurious effects, such as

damages, are permitted as long as the named plaintiffs’ injuries arise from the same course of

conduct that gives rise to the other putative class members’ claims. See In re Deepwater

Horizon, 739 F.3d at 810 – 811. Here, the named plaintiffs’ claims are typical of the claims

of the putative class members because they arise from an identical factual predicate and/or

the same course of conduct and are premised on the same legal theory. The fact that some

class members may have been overdetained for varying lengths of time is not determinative.

Thus, the Court determines that the plaintiffs have satisfied the typicality requirement.

                4.     Rule 23(a)(4): Adequacy of Representation

         To meet the prerequisites of Rule 23(a)(4), the adequacy of representation

requirement, the plaintiffs are required to establish that “the representative parties will fairly

and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Stated another

way, “the court must find that class representatives, their counsel, and the relationship

between the two are adequate to protect the interests of absent class members.” Unger, 401

F.3d at 321 (citing Stirman v. Exxon Corp., 280 F.3d 554, 562 (5th Cir. 2002)). “The

adequacy inquiry . . . ‘serves to uncover conflicts of interest between the named plaintiffs

and the class they seek to represent.’” Berger, 257 F.3d at 479 - 80 (5th Cir. 2001) (quoting

Amchem, 521 U.S. at 625). Class representatives are required to have a sufficient level of

knowledge and understanding so as to be capable of prosecuting or controlling the litigation.

See Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 129 - 30 (5th Cir. 2005). Likewise, class

counsel must be competent and zealous; all representatives must possess a willingness and

8 / 12
    Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 9 of 12



ability “to take an active role in and control the litigation and to protect the interests of

absentees.” Id. at 130 (internal citations omitted). “Differences between named plaintiffs

and class members [will] render the named plaintiffs inadequate representatives only where

those differences create conflicts between the named plaintiffs’ and the class members’

interest.” Berger, 257 F.3d at 480 (emphasis added); see also Mullen, 186 F.3d at 626

(acknowledging that while the differences described by the defendant could create variances

in the ways that the named plaintiffs and putative class members prove causation and

damages, the alignment of their interests will not be affected).

         The City challenges the named plaintiffs’ adequacy on various grounds, namely that

they lack sufficient knowledge and understanding of this case to adequately serve as class

representatives and direct or control the instant litigation. The City does not, however,

dispute class counsel’s adequacy and extensive litigation experience. Such adequacy is well

established in the records now before the Court. With regard to the named plaintiffs, the City

has set forth no evidence supporting a disparity between the interests of the named plaintiffs

and those of the absent class members. Nor has it tendered any evidence of any internal class

conflicts. The plaintiffs, on the other hand, have demonstrated that no conflicts of interest

exist between the named plaintiffs and the putative class members. The plaintiffs have also

established that the named plaintiffs share the same interest as the putative class members, in

that they have suffered the same harm as that encountered by other putative members, and

have a general understanding of their position as plaintiff representatives and knowledge

concerning the wrongdoing alleged against the class as a whole. Accordingly, this Court

determines that the plaintiffs have satisfied the adequacy of representation requirement.




9 / 12
       Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 10 of 12



           B.       Prerequisites Under Fed. R. Civ. P. Rule 23(b)(3)

           After Rule 23(a)’s prerequisites are satisfied, a putative class must demonstrate that it

qualifies under one of Rule 23(b)’s categories. See Fed. R. Civ. P. 23(b). In this case, the

plaintiffs seek to certify Class A and Class B under Rule 23(b)(3).2                                 “To gain class

certification under Rule 23(b)(3), a proposed class must satisfy Rule 23(a) and ‘[c]ommon

questions must ‘predominate over any questions affecting only individual members’[,] and

class resolution must be ‘superior to other available methods for the fair and efficient

adjudication of the controversy.’” Maldonado v. Ochsner Clinic Found., 493 F.3d 521, 525

(5th Cir. 2007) (quoting Amchem, 521 U.S. at 615, 117 S. Ct. at 2246) (quoting Fed. R. Civ.

P. 23(b)(3)).          The first prong of Rule 23(b)(3), the predominance inquiry, “is ‘more

demanding than the commonality requirement of Rule 23(a)’ and requires courts ‘to consider

how a trial on the merits would be conducted if a class were certified.’” Maldonado, 493

F.3d at 525 (quoting Bell Atl. Corp. v. AT & T Corp., 339 F.3d 294, 301 - 02 (5th Cir. 2003)

(internal quotation marks omitted).

2
    Rule 23(b) of the Federal Rules of Civil Procedure provides, in relevant part, as follows:

           (b) Types of Class Actions. A class action may be maintained if Rule 23(a) is satisfied and if:

                (3) the court finds that the questions of law or fact common to class members predominate
                    over any questions affecting only individual members, and that a class action is superior
                    to other available methods for fairly and efficiently adjudicating the controversy. The
                    matters pertinent to these findings include:

                      (A) the class members’ interests in individually controlling the prosecution or
                      defense of separate actions;
                      (B) the extent and nature of any litigation concerning the controversy already begun
                      by or against class members;
                      (C) the desirability or undesirability of concentrating the litigation of the claims in
                      the particular forum; and
                      (D) the likely difficulties in managing a class action.

Fed. R. Civ .P. 23(b)(3).




10 / 12
   Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 11 of 12



          The City argues that individual issues of law and fact predominate over common

ones. This Court does not agree, as the plaintiffs have shown that the factual and legal issues

that are common to the class members predominate over any such individualized issues.

Indeed, the dominant issues in this case hinge on liability derived from the same course of

conduct and premised on the same legal theory. The fact that the damages award for each

class member may vary does not preclude a finding that common questions of law and fact

predominate over any individualized issues because, here, the plaintiffs seek to litigate only

the issue of general damages on a class-wide basis. Specifically, the plaintiffs “propose that

the Court ask the jury to determine the appropriate general damages for each hour of

unlawful detention but . . . leave any question of specific damages to individual resolution.”

(Dkt. No. 86 at 14); see also In re Deepwater Horizon, 739 F.3d at 815 - 16 (quoting Bell

Atl., 339 F.3d at 306) (“‘Even wide disparity among class members as to the amount of

damages’ does not preclude class certification ‘and courts, therefore, have certified classes

even in light of the need for individualized calculations of damages.’”).          Under these

circumstances, this Court determines that the predominance prerequisite has been satisfied.

          The second prong of Rule 23(b)(3) requires that a class action be “superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3). The superiority requirement is “fact-specific and will vary depending on the

circumstances of any given case.” In re TWL Corp., 712 F.3d 886, 896 (5th Cir. 2013)

(quoting Robertson v. Monsanto Co., 287 Fed. Appx. 354, 361 (5th Cir. 2008)). When, as

here, the potential individual recovery for extremely similar individual claims is so slight that

it would not be economically efficient to maintain individual lawsuits, class treatment is

appropriate. See Castano, 84 F.3d at 748 (“The most compelling rationale for finding

11 / 12
     Case 4:16-cv-03577 Document 154 Filed on 07/03/19 in TXSD Page 12 of 12



superiority in a class action [is] the existence of a negative value suit.”). Thus, the Court

determines that a class action is superior to other mechanisms for adjudicating the underlying

controversy.

V.        CONCLUSION

          Based on the foregoing, the plaintiffs’ motion for class certification is GRANTED.

          It is so ORDERED.

          SIGNED on this 3rd day of July, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




12 / 12
